ORDER

PER CURIAM.
Ronald K. Wilder (“defendant”) was charged by amended information with first degree robbery under section 569.020 RSMo 1986, second degree murder under section 565.021.1(2), and two counts of armed criminal action under section 571.015, as a class X prior and persistent offender under sections 558.016 and 557.036.4. A jury convicted defendant of all charges. The court sentenced defendant to four consecutive life sentences. Defendant appeals the judgment on his convictions claiming the trial court erred in allowing evidence of uncharged criminal misconduct and in admitting into evidence two bullets seized during a search of defendant’s car.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).